Title: To James Madison from Sidi Suleiman Melli Melli, 23 September 1806
From: Melli Melli, Sidi Suleiman
To: Madison, James



Sir,
Marblehead Sept: 23rd. 1806.

On the 17th. Sepr. I sailed from the port of Boston and on the 21st. returned to Marblehead in consequence of adverse Winds, and an apprehension on the part of the Captain of an Equinoctial gale.  It is my intention to proceed again on my voyage the first favorable wind.
You are already informed that three of my Suite have persevered in a determination not to accompany me home.  At first I hoped to have persuaded them to relinquish that determination, and with this expectation sent one of my men to New York, who returned without effecting his object
After this, I dispatched Ali Hogia & Hadji Mahomet with $500 to defray their expences and at the same time offer them a full Pardon.  These terms have been rejected and they are still resolved to remain.  In this resolution I presume they are encouraged in consequence of your Govt: having already furnished them with $327.  Should such Gifts be continued, there is little hopes of their ever returning to Tunis; What shall I reply, when the Bey demands of me my reasons for leaving these men, when the American government might compell them to accompany me?
Had they no relations in Tunis, it would be unimportant, but on my return, my doors will be beset from morning till night with their importunate and disappointed relatives.
I must therefore respectfully Solicit you Sir, to adopt such measures as you may deem expedient to confine these men, and have them sent home.  At the same time I will be thankful, if you will write the Bashaw requesting that his pardon may be granted them.
They are the Subjects of Tunis, one a slave to my brother.  What they may say to the contrary is not to be credited.  On my arrival, I shall inform the Bey, that they have preferred to return in a Frigate.  With great respect I have the honor to be your very Obedient Hbl Servt.


signature in Arabic
